Citation Nr: 0421736	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-25 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residual scarring 
from burns to the right rib cage, right lower hip, and right 
arm.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a neurological 
disorder, on a direct basis and as secondary to exposure to 
Agent Orange (claimed as a nerve disorder as a residual of 
burns to the right rib cage, right lower hip, and right arm).

4.  Entitlement to service connection for a muscle disorder, 
claimed as a residual of burns to the right rib cage, right 
lower hip, and right arm.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Louis, Missouri.  The veteran appeared before 
the undersigned Veterans Law Judge at a hearing at the RO in 
March 2004.

The issues of are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish a current diagnosis of residual scarring from burns 
to the right rib cage, right lower hip, and right arm.

2.  The occurrence of an alleged stressor is supported by 
credible supporting evidence.

3.  There is competent medical evidence of record showing 
that the veteran has PTSD and that it is related to an event 
in service.

CONCLUSIONS OF LAW

1.  Residual scarring from burns to the right rib cage, right 
lower hip, and right arm was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  Resolving doubt in the veteran's favor, PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for
residual scarring from burns to the right rib cage, right 
lower hip, and right arm

A.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

38 U.S.C. § 5103(a) provides that VA must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) provides that VA should request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, a substantially complete application was 
received on January 22, 2002.  The agency of original 
jurisdiction (AOJ) on February 22, 2002, provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and informed him to provide any 
evidence in his possession pertaining to his claim.  
Specifically, the veteran was notified that VA would make 
reasonable efforts to obtain evidence necessary to support 
his claim, including medical records, employment records, and 
records in the custody of a federal department or agency.  He 
was advised to identify any medical treatment and to provide 
properly executed releases so that VA could request records 
for him.  With regard to a request that the veteran provide 
any evidence in his possession pertaining to the claim, he 
was told that he may send to VA directly the evidence that VA 
needed for his claim.  In other words, the veteran was in 
essence informed to submit any evidence in his possession 
pertaining to his claim.  Thereafter, in a rating decision 
dated in April 2002, service connection for residual scarring 
from burns to the right rib cage, right lower hip, and right 
arm was denied.  Accordingly, a VCAA notice, as required by 
38 U.S.C. § 5103(a), was provided to the veteran before the 
initial unfavorable AOJ decision on the claim

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim within a certain date, 30 days, from the date of 
the February 2002 letter.  The RO also indicated that any 
additional information or evidence should be submitted within 
one year from the date of the letter in order for VA to pay 
benefits from the date VA received the claim, if it is 
determined the veteran is entitled to VA benefits.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112) (permits VA to adjudicate a claim within a year 
of receipt.)  The Board concludes that VA has met its duty to 
assist in this matter.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the RO obtained the VA outpatient 
treatment records, and afforded the veteran a VA examination.  
Accordingly, the Board concludes that no further assistance 
to the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the AOJ.  Every possible avenue of assistance 
has been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service medical records reflect that on August 17, 1968, the 
veteran sustained second-degree burns on the right side and 
the right upper extremity when an armored truck radiator 
overheated and spewed scalding water on him.  That same day, 
he underwent debridement and irrigation of the wounds.  On 
August 20, 1968, he was transferred from an evacuation 
hospital in the Republic of Vietnam to a general hospital in 
Japan.  The discharge diagnosis was second-degree burns of 
the right arm and trunk with no artery or nerve involvement.  
On August 22, 1968, a physical examination revealed 
essentially healed second-degree burns.  The diagnosis was 
second-degree burns of the right side and right upper 
extremity, covering four percent of the total body surface 
area.  The disposition was return to duty with a thirty-day 
profile.  On a May 1970 separation examination, the veteran 
reported that he had been treated for burns on the right side 
and right arm as secondary to a radiator explosion.  On 
physical examination, no identifying body marks, scars or 
tattoos were noted.  On a December 1975 enlistment 
examination for the Army National Guard, the veteran reported 
that he had had a burn on the right side during active duty.  
It was noted that there were no sequelae, and on physical 
examination, no identifying body marks, scars or tattoos were 
noted.  On a December 1979 periodic examination for the Army 
National Guard, no identifying body marks, scars or tattoos 
were noted.  

VA medical records show that in December 2001 the veteran 
came to an emergency room complaining of a numbing and 
burning sensation on the right side.  He stated that he had 
sustained a burn in Vietnam and had scars around the areas 
that were painful.  A review of the systems found that the 
skin was abnormal, with burn scars on the right trunk, and 
that the musculoskeletal system was abnormal, with low back 
pain.  A physical examination found that most body parts or 
systems, including the neurological system, were normal, but 
that the musculoskeletal system was abnormal, with burn scars 
on the right trunk.  The diagnostic impressions were 
paresthesias on burn scars of the right trunk and thigh and 
low back pain.

The veteran underwent a VA examination in April 2003.  He 
complained of numbness and tingling of the lateral side of 
the right leg, an intermittent numbness on the lateral upper 
right thigh, sweating on the lateral right leg, and 
sensitivity to the touch along the rib cage of the right 
side.  Physical examination revealed no scarring on the right 
arm, the right rib cage, the right hip, or the right thigh.  
There were tingling sensations along the right rib cage and 
the right anterior thigh.  There was no adherence to 
underlying tissue.  The texture of the skin was smooth and 
regular with darker pigments along the body creases.  The 
skin was not shiny, atrophic or scaly.  There was no 
ulceration or breakdown of the skin.  There was no elevation 
or depression of the surface contour of the skin.  No 
superficial scarring was noted, and there was no loss of soft 
tissue.  There was no inflammation, edema or keloid 
formation.  The skin was of a normal color, with the darker 
pigmentation in the crease lines.  There were no areas of 
induration in flexibility of the skin.  There was no 
limitation of motion or other limitations of function caused 
by a scar.  There was no disfigurement or disfiguring scars.  
The diagnosis was no residual scarring noted.  The examiner 
opined that it was as likely as not that the veteran's 
paresthesia was related to the degenerative disc disease of 
the lumbar spine.

In August 2003, the veteran underwent a VA general medical 
examination regarding exposure to Agent Orange, which was 
performed by a registered nurse.  He reported that he 
sustained burns on the lower right back and side resulting 
from a radiator explosion.  On physical examination, specific 
findings were noted, including that there were no scars in 
the areas of the burns.

At the hearing, the veteran testified that he had scarring on 
his right side.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed 
that 38 U.S.C.A § 1131, as well as other relevant statutes, 
only permitted payment for disabilities existing on and after 
the date of application for such disorders.  The Federal 
Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).

While the December 2001 VA emergency room doctor noted burn 
scars on the right trunk on physical examination, it is not 
clear that the finding on physical examination was anything 
more than the veteran's reporting during the review of 
systems, especially since the veteran specifically reported 
that he had burn scars on the right trunk.  The emergency 
room physician did not provide any detailed findings with 
regard to the condition of the skin on the right trunk.  
Also, the diagnoses were paresthesia of the burn scars of the 
right trunk and thigh and low back pain, even though no burn 
scars on the right thigh and no low back abnormalities were 
noted on the physical examination and the neurological 
examination was normal.  Therefore, the emergency room 
doctor's finding is of limited probative value.  On the other 
hand, the April 2003 VA examiner, who made a diagnosis of no 
residual scarring noted, provided detailed findings with 
regard to the condition of the skin.  Additionally, the 
August 2003 Agent Orange physical examination was also 
thorough, and the examining registered nurse noted that there 
were no scars in the areas of the burns.  In short, the 
diagnosis of the April 2003 VA examiner and the findings on 
the August 2003 Agent Orange physical examination outweigh 
the finding of the December 2001 VA emergency room physician. 

As competent medical evidence of record does not establish a 
current diagnosis of residual scarring from burns to the 
right rib cage, right lower hip, and right arm, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for residual 
scarring from burns to the right rib cage, right lower hip, 
and right arm.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim is denied.

II.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual for Mental Disorders (DSM IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App.  
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  Evidence to support a PTSD claim must be evaluated 
in light of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.

The veteran's service personnel records reflect that the 
veteran served in Vietnam from November 1967 to September 
1968; however, there is no indication from service records 
that veteran served in combat or received medals for combat 
actions.  Service medical records show that the veteran 
sustained second-degree burns when an armored truck radiator 
exploded.  Also, there is evidence in the claims file showing 
that RH, who was from the same hometown as the veteran, died 
in the Republic of Vietnam.  Thus, the record contains 
independent verification of the occurrence of the alleged 
stressors.  

In additional statements and testimony, the veteran reported 
that he had to help clean up the wreckage of a helicopter 
crash and that he saw the remains of a sergeant who committed 
suicide.  These stressors have not been corroborated.

VA medical records reflect that in November 2002, a VA 
medical doctor made an assessment of PTSD-type symptoms.

At his May 2003 VA examination, the veteran reported that his 
in-service stressors included sustaining second-degree burns 
when an armored truck radiator exploded, seeing a helicopter 
crash and had to help clean up the wreckage, being in a truck 
accident; learning of the death of close boyhood friend, RH; 
and a fellow soldier committed suicide.  Following mental 
status evaluation, the examiner diagnosed an anxiety disorder 
not otherwise specified.  The examiner indicated that the 
only confirmed stressor that could be considered was the in-
service burning.  As for criterion "A" (exposure to a 
traumatic event), the examiner noted that the veteran met 
this criterion because he was threatened with serious injury 
and because his initial response was one of intense fear.  
With regard to criterion "B" (reexperiencing of the 
trauma), the examiner reported that the traumatic event was 
reexperienced by recurrent, intrusive, distressing 
recollections of the event, to include thoughts while awake 
and recurrent distressing dreams of the event two to three 
times a week, and by anxiety triggered by paresthesias and 
numbness on the right side of the body.  As to criterion 
"C" (persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not present 
before the trauma)), the examiner indicated that the veteran 
did not describe any persistent avoidant symptoms related to 
the particular incident.  With regard to criterion "D" 
(persistent symptoms of increased arousal (not present before 
the trauma)), the examiner noted that the veteran described 
difficulty failing or staying asleep and irritability or 
outbursts of anger.  The examiner concluded that the veteran 
had some symptoms of PTSD, but that he did met all the 
criterion for a diagnosis of PTSD.  In particular, the 
examiner indicated that the veteran did not meet criterion 
"C"; that he only partially met criterion "D"; and that as 
to criterion "F" (symptoms cause clinically significant 
distress or impairment), much of his disturbance in 
impairment of social, occupational and other areas of 
functioning cannot be linked to the symptoms related to the 
traumatic stressor and its sequelae, but rather are the 
result of his anxiety disorder and personality traits.

VA medical records reflect that the veteran was treated and 
evaluated for psychiatric symptomatology from July 2003 to 
January 2004.  In July 2003, the veteran underwent a mental 
status evaluation performed by a nurse.  The impression was 
PTSD.  The impressions from the August 2003 VA Agent Orange 
examination included PTSD.  In September 2003, the veteran 
underwent another Agent Orange examination, which was done by 
a physician assistant and a medical doctor.  The veteran 
reported that he had sustained burns while in service and 
that he had problems with mood swings and anxiety.  The 
impressions included PTSD.  In late 2003 and early 2004, two 
nurses, who did mental status evaluations of the veteran, 
diagnosed PTSD.  These records indicate that the veteran's 
stressors were the burns he suffered and learning of the 
death of his friend.

While the VA examiner in May 2003 determined that the veteran 
did not meet all the criterion of a diagnosis of PTSD, he did 
acknowledge that veteran had some symptoms of PTSD.  
Subsequently, VA examiners diagnosed PTSD on numerous 
occasions on the basis of the aforementioned in-service 
stressors.  This medical evidence not only shows that the 
veteran has been diagnosed with PTSD in accordance with DSM-
IV, but that there is a link between the diagnosis and the 
stressor alleged.  Accordingly, resolving doubt in the 
veteran's favor, the Board concludes that the evidence 
supports a grant of service connection for PTSD.
 
The Board has considered the veteran's claim with respect to 
the VCAA, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given 
the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of the above issue, 
which would result from a remand solely to allow the RO to 
apply the VCAA, would not be justified.


ORDER

Entitlement to service connection for residual scarring from 
burns to the right rib cage, right lower hip, and right arm 
is denied.

Service connection for PTSD is granted.


REMAND

At the hearing, the veteran testified that he had been 
treated at the VA medical center in Marion, Illinois, for 
numbness in 1984.  Additional records from that facility may 
be available.  Moreover, the basis of Dr. Richards' 
assessment in March 2003 regarding the possibility of the 
veteran's neuropathy being related to exposure to Agent 
Orange should be obtained.  VA's duty to assist the veteran 
includes obtaining relevant medical records and, if 
applicable, a medical examination and/or opinion in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Obtain all records from the VA 
medical center in Marion, Illinois, from 
1984 to November 2001 and from March 2004 
to the present.  

2.  Contact Dr. Richards at the VA 
medical center in Marion, Illinois, and 
ask him to provide the basis for his 
assessment in March 2003 that the 
veteran's neuropathy was possibly related 
to exposure to Agent Orange.

3.  After the completion of numbers 1 and 
2 above, schedule the veteran for a VA 
neurological examination to determine the 
natures and extents of his neurological 
disorder and any muscle disorder.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  All special studies and 
tests should be performed.  The examiner 
should note that the veteran's complete 
claims file was reviewed.  For any right-
sided neurological disorder, the examiner 
should opine on whether it is at least as 
likely as not that the disorder is 
related to active service, including the 
second-degree burns in August 1968 and 
exposure to Agent Orange.  For any right-
sided muscle disorder, the examiner 
should opine on whether it is at least as 
likely as not that the disorder is 
related to active service, including the 
second-degree burns in August 1968.  The 
examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

4.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

5.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



